DETAILED ACTION
	This Office action is in response to the amendment filed 20 April 2022.  By this amendment, claims 1, 4, 5, 16, and 19 are amended; claims 2, 3, 6, 11-15, 17, 18, 20-22, and 26 are cancelled.  Claims 1, 4, 5, 7-10, 16, 19, 23-25, and 27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 7-10, 16, 19, 23-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles, wherein the encapsulation comprises silica, and wherein the point-to-point connections are covalent Si-O bonds.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 4, 5, and 7-10 depend from independent claim 1.
Independent claim 16 recites, inter alia, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles, wherein the encapsulation comprises silica, and wherein the point-to-point connections are covalent Si-O bonds.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 19 and 23-25 depend from independent claim 16.
Independent claim 27 is allowed for the reasons set forth in the Final Rejection mailed 31 March 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
5 May 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813